Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112

1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1, 3-6, & 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation “the lighting devices” in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, recites the limitation “the upper side” in line 11. There is insufficient antecedent basis for this limitation in the claim.
	Claim 3, recites the limitation “the flow channel” in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 3, recites the limitation “the ambient air” in line 5. There is insufficient antecedent basis for this limitation in the claim.
3, recites the limitation “the influx opening”, in line 6, and “the outlet opening” in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Claim 4, recites the limitation “the flow channel”, in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, recites the limitation “the intake opening”, in line 3, and “the electrically driven fan”, in line 3-4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 6, recites the limitation “the flow channel”, in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 9, recites the limitation “the primary side of the heat sink”, in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claim 10, recites the limitation “the air”, in line 6. There is insufficient antecedent basis for this limitation in the claim.
	Claim 11, recites the limitation “the first end”, in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claim 11, recites the limitation “the primary side of the heat sink”, in line 5, and “the second end of said heat transfer element”, in line 6. There is insufficient antecedent basis for this limitation in the claim.
	Claim 12, recites the limitation “said heat transfer”, in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim13 recites the limitation "cooling plate and/or the 6heat sink" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
14, recites the limitation “the flow channel”, in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, recites the limitation “the drive power”, in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 & 13 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Adenau US2009/0140667 in view of Yin et al. EP2293658.

	Per claim 1 Adenau teaches a lighting control console (01; [0029]) for controlling a lighting system (Title), digital adjusting commands being generated in the lighting control console, which commands can be transmitted to the lighting devices of the 
	Adenau does not explicitly teach and said lighting control console comprising at least one cooling device, with the aid of which components within the interior of the console housing can actively be cooled, wherein the cooling device comprises at least one recuperator for indirect heat transfer, said recuperator, on its primary side, absorbing waste heat and transferring it to its secondary side by way of heat conduction without any exchange of material, and said recuperator, on its secondary side, being configured to have a cooling agent flow through it or circulate around it in order to transfer the waste heat onto the cooling agent.  
	Yin et al. however discloses at least one cooling device (see fig.3 & 6), with the aid of which components (9) within the interior of the console housing (1) can actively be cooled, wherein the cooling device comprises at least one recuperator (2, 3, 11, see fig.3 & 6) for indirect heat transfer (see fig.3 & 6), said recuperator, on its primary side (112, see fig.3 & 6), absorbing waste heat and transferring it to its secondary side (111) by way of heat conduction (abstract) without any exchange of material (abstract), and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a cooling device as taught by Yin et al. in the lighting control console of Adenau, because it ensures that the heat generating elements of the lighting control console are effectively cooled while maintaining a low noise level of the cooling device. 
	Per claim 2 Adenau in view of Yin et al. teaches the lighting control console according to claim 1, wherein in the lighting control console (01, “Adenau”), a flow channel (111a, see fig.3, “interior portions, i.e. first chamber”) is provided, which is sealed toward the interior of the console housing (see fig.3, “first chamber 111 is sealed from second chamber 112”), and in which cooling air can be conveyed from an influx opening (31) in the console housing (1) to an outlet opening (32) in the console housing (1; abstract, see fig.3), the cooling air flowing through or circulating around the recuperator on its secondary side (111) in this process (see fig.3; abstract).  
	Per claim 3 Adenau in view of Yin et al. teaches the lighting control console according to claim 1, wherein in the flow channel, at least one electrically driven fan (3) is provided, with the aid of which the ambient air as cooling air can be conveyed into the influx opening (31, see fig.4, “ambient air is shown to be drawn in via 31”), conveyed through the flow channel (111a, see fig.3, “interior portions”) and conveyed out at the outlet opening (32, see fig.4).  
	Per claim 8 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, wherein the recuperator (see fig.6) is embodied in the manner of a heat sink (see fig.6) having several cooling fins (21) that are disposed on the secondary side (111), said cooling fins being configured to have said cooling agent circulate around them (see fig.6; [0021]-[0022]).  
	Per claim 9 Adenau in view of Yin et al. teaches the lighting control console according to claim 8, wherein the primary side (2) of the heat sink (2 & 21) forms a cooling surface that is disposed within the interior of the console housing (see fig.6; [0021]-[0022]).  
	Per claim 10 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, wherein 5a circulating fan (3) that is electrically driven is provided within the interior of the console housing (see fig.3-4 & 6), with the aid of which circulating fan the air within the interior of the console housing is circulated (see fig.4).  
	Per claim 11 Adenau in view of Yin et al. teaches the lighting control console according to claims 8, wherein the first end of a heat transfer element (H, see fig.6-8, “portion of H that abuts 2”) having a low thermal resistivity is disposed on the primary side of the heat sink (see fig.6-8), the second end of said heat transfer element (H, see fig.6-8, “portion that abuts element 9”) being disposed on a component (9) that generates waste heat (see fig.6-8), within the interior of the console housing (1, see fig.6-8), in particular on a processor (9), and wherein the waste heat of the component can be passed on to the heat sink through the heat transfer element without any exchange of material ([0019] & [0021]-[0022]).  
	Per claim 13 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, wherein the recuperator (2, 3, 11, see fig.3 & 6), in particular the cooling plate (2) and/or the 6heat sink, is produced from a metal having a low thermal resistivity, in particular from copper, aluminum ([0013]) or brass.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Adenau US2009/0140667 in view of Yin et al. EP2293658 as applied to claim 	1, and further in view of Yu et al. US2009/0009966.

	Per claim 4 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, 
	Adenau in view of Yin et al. does not explicitly teach wherein at least one air deflector is disposed in the flow channel.  
	Yu et al. however discloses wherein at least one air deflector (8, see fig.1-7; [0018]) is disposed in the flow channel (see fig.7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a deflector as taught by Yu et al. in the lighting control console of Adenau in view of Yin et al., because it covers the air inlet, while also increasing the amount of air pulled into the heat generating area. 
	Per claim 5 Adenau in view of Yin et al. teaches the lighting control console according to claim 4, 
	Adenau in view of Yin et al. does not explicitly teach wherein the air deflector is disposed at the intake opening of the electrically driven fan, said air deflector partially covering the intake opening.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a deflector as taught by Yu et al. in the lighting control console of Adenau in view of Yin et al., because it covers the air inlet, while also increasing the amount of air pulled into the heat generating area by the electrically driven fan. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Adenau US2009/0140667 in view of Yin et al. EP2293658 as applied to claim 	1, and further in view of Wang US2006/0011330.

	Per claim 6 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, 
	Adenau in view of Yin et al. does not explicitly teach 4wherein at least one air filter element is disposed in the flow channel, with the aid of which dust particles can be filtered from the cooling air.  
	Wang however discloses wherein at least one air filter element (8) is disposed in the flow channel (see fig.7), with the aid of which dust particles can be filtered from the cooling air ([0027]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a filter as taught by Wang in the lighting control console of Adenau, because it ensures that the lighting control . 
  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Adenau US2009/0140667 in view of Yin et al. EP2293658 as applied to claim 	1, and further in view of Kaneko EP2950625.

	Per claim 7 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, 
	Adenau in view of Yin et al. does not explicitly teach wherein the recuperator is embodied in the manner of a cooling plate, on which a component that generates waste heat, in particular a power supply pack, is fastened on the primary side, said cooling plate being cooled on the secondary side by the cooling agent.  
	Kaneko however discloses wherein a recuperator (2) is embodied in the manner of a cooling plate (see fig.1), on which a component that generates waste heat ([0023]), in particular a power supply pack ([0002], [0016], [0023]), is fastened on the primary side (see fig.1, “left side of partition wall 22), said cooling plate being cooled on the secondary side by the cooling agent (see fig.1, “secondary side is right side of partition wall”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to cool a power supply pack as taught by Kaneko in the lighting control console of Adenau in view of Yin et al., because it ensures an effective and efficient cooling of the power pack.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Adenau US2009/0140667 in view of Yin et al. EP2293658 as applied to claim 	11, and further in view of Vendier et al. US2001/0050430.

	Per claim 12 Adenau in view of Yin et al. teaches the lighting control console according to claim 11, wherein the heat transfer element (H) is embodied in the manner of a closed heat pipe ([0019]), 
	Adenau in view of Yin et al. does not explicitly teach said heat pipe being filled with a working medium, in particular with water or with ammonia, and said working medium filling the volume of the heat pipe partly in a liquid state and partly in a vapor state, and said heat transfer being effected in the heat pipe using vaporization heat of the working medium circulating in the heat pipe.  
	Vendier et al. however discloses a heat pipe being filled with a working medium, in particular with water or with ammonia, and said working medium filling the volume of the heat pipe partly in a liquid state and partly in a vapor state, and said heat transfer being effected in the heat pipe using vaporization heat of the working medium circulating in the heat pipe ([0036]-[0037]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat pipe as taught by Vendier et al. in the lighting control console of Adenau in view of Yin et al., because it ensures an effective and efficient dissipation of heat from a heat generating element, thus ensuring proper functioning of the lighting control console of Adenau in view of Yin et al..
	
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Adenau US2009/0140667 in view of Yin et al. EP2293658 as applied to 	claim 	11, and further in view of Chiu et al. US2012/0292007.
	
	Per claim 14 Adenau in view of Yin et al. teaches the lighting control console according to claims 1, wherein the cooling device is disposed within the interior of the console housing (1) and/or in the flow channel (see fig.3 & 6).
	Adenau in view of Yin et al. does not explicitly teach at least one temperature sensor, the cooling capacity of the cooling device having the recuperator being controlled by a temperature control device as a function of the measured sensor data of the temperature sensor.  
	Chiu et al. however discloses at least one temperature sensor, the cooling capacity of the cooling device having the recuperator being controlled by a temperature control device as a function of the measured sensor data of the temperature sensor (Abstract).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor as taught by Chiu et al. in the lighting control console of Adenau in view of Yin et al., because it ensures that the heat generated by the components within the housing of the console are effectively and efficiently dissipated based on a heat threshold of the housing, thus ensuring proper cooling and effective management of the components within the housing console. 
	Per claim 15 Adenau in view of Yin et al. and Chiu et al. teaches the lighting control console according to claim 14, wherein the cooling capacity of the cooling device 

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835